         Case 1:20-cv-00703-KRS Document 32 Filed 09/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARISELA DELGADO FOR M.R.D., A MINOR,

               Plaintiff,

vs.                                                          Case No. 20-CV-703-KRS

KILOLO KIJAKAZI, Acting Commissioner
of the Social Security Administration,

               Defendant.

               ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION
                   FOR EXTENSION OF TIME TO FILE REPLY

       THIS MATTER is before the Court upon Plaintiff’s Unopposed Motion for Extension of

Time to File Reply, (Doc. 31). This is Plaintiff’s third motion for an extension of time in this

case. See (Docs. 22 and 29). Plaintiff’s motions to extend her reply deadlines were both filed

after the deadlines had passed. See (Doc. 29) (filed September 13, 2021 asking for an extension

of Plaintiff’s September 1, 2021 deadline), and (Doc. 31) (filed September 20, 2021 asking for

an extension of Plaintiff’s September 15, 2021 deadline). Nevertheless, since this motion is

unopposed and Plaintiff states she requires an extension due to a recent covid quarantine, the

Court will grant the Motion. No further extensions will be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s Reply and Notice of Completion of

Briefing is due no later than October 14, 2021.




                                                     ________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
        Case 1:20-cv-00703-KRS Document 32 Filed 09/21/21 Page 2 of 2




SUBMITTED BY:

/s/ Feliz M. Martone
Feliz M. Martone
MARTONE LAW FIRM
Attorneys for Plaintiff
111 Lomas Blvd. NW, Suite 400
Albuquerque, New Mexico 87102
Telephone: (505) 883-1260

APPROVED BY:

Email approval September 15, 2021
Kathryn Bostwick
Attorney for Defendant




                                      2
